Reeves, Associate Justice.
The judgment of the court recites that the defendant’s exceptions to the bill of indictment were sustained, as to the offense of an aggravated assault, but no further; and that the District Attorney excepted and gave notice of an appeal. There is no final judgment, and therefore no judgment from which the ap*524peal can be prosecuted. It is still pending in the District Court, and until the final disposition of the case in that court, there is no ground for the appeal to this court. The bill is not quashed, nor is the defendant discharged by the action of the court.
We see no reason why it should be held that the indictment does not charge an aggravated assault and battery, as the offense is charged to have been committed with a deadly weapon. (Art. 2150, Pas. Dig.) But because there is no final judgment, the appeal must be dismissed.
Dismissed.